417 F.2d 972
UNITED STATES of America, Plaintiff-Appellee,v.Ralph DUPOINT, Defendant-Appellant.
No. 27072.
United States Court of Appeals Fifth Circuit.
Nov. 3, 1969.

Gunter Toney, Toney & Guarisco, Tallahassee, Fla., for defendant-appellant.
Floyd M. Buford, U.S. Atty., Walker P. Johnson, Jr., Asst. U.S. Atty., Macon, Ga., for plaintiff-appellee.
Before RIVES, COLEMAN, and MORGAN, Circuit Judges.
PER CURIAM:


1
A jury convicted Ralph Dupoint of (1) possessing an unregistered still, in violation of 26 U.S.C. 5179(a) and 5601(a); (2) carrying on the business of a distiller without giving bond as is required by law, in violation of 26 U.S.C. 5173 and 5601(a); (3) carrying on the business of a distiller with intent to defraud the United States of the tax imposed thereon in violation of 26 U.S.C. 5602; and (4) working in a still where no sign denoting the name of the distiller and the nature of the business was kept, in violation of 26 U.S.C. 5180 and 5681(c).  Dupoint contends that the District Court erred in not granting his motion for judgment of acquittal.


2
This is the second appeal in this case.  The first conviction was reversed and remanded.  Since the essential facts were discussed in our prior opinion, 388 F.2d 39, there is no necessity for repetition here.  The facts pointed unerringly to the guilt of the appellant.

The judgment of conviction is therefore

3
Affirmed.